Citation Nr: 0534503	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arteriosclerosis.  

3.  Entitlement to service connection for depression.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty from April 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claims 
seeking entitlement to service connection for hypertension, 
depression, and arteriosclerosis.  The veteran initiated and 
perfected an appeal of this determination.  In June 2005, he 
testified, along with his spouse, via video conference before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks entitlement to service connection for 
hypertension, arteriosclerosis, and depression.  At his June 
2005 hearing, the veteran stated that he had applied for and 
been awarded Social Security Disability benefits.  The 
medical records associated with the veteran's award of such 
benefits have not yet been associated with the claims folder.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  Where 
VA has notice that the veteran is receiving, or applied to 
receive, Social Security Administration benefits, the records 
relied upon in making that determination are pertinent to a 
pending VA claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); see also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Therefore, the veteran's pending claims must be 
remanded in order for these records to be obtained.

The Board also notes that on the occasion of the June 2005 
video conference hearing, the veteran stated he was treated 
less than a year after service separation by a private 
physician for various medical disabilities.  However, he 
could not remember the name of that physician.  Because the 
issues on appeal are not being decided at this time, the 
veteran retains the right to submit additional medical 
evidence, including his private medical treatment records 
immediately following service, should he be able to locate 
them.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should contact the Social Security 
Administration and request medical records 
related to the veteran's claim for Social 
Security Disability benefits.  If no such 
records are available, that fact should be 
noted for the record.  

2.  The RO should contact the veteran and 
request he submit the name and address, if 
available to him, of the physician who 
treated him immediately following military 
service.  The veteran should also be 
requested to submit forms authorizing VA to 
obtain his private treatment records.  In the 
alternative, the veteran may obtain and 
submit this evidence on his own behalf.        

3.  Thereafter, the RO should again 
consider the veteran's pending claims in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


